                                                                                FILED
                  IN THE UNITED STATES DISTRICT COURT                            NOV 12 2019
                      FOR THE DISTRICT OF MONTANA                                Clerk, U.S Courts
                                                                                 District Of Montana
                           MISSOULA DIVISION                                      Missoula Division



 UNITED STATES OF AMERICA,                               CR 19-31-M-DLC

                       Plaintiff,

 vs.                                                           ORDER

 JASON L. MATHENY,

                        Defendant.


       This Court ordered that Defendant Matheny seek leave of Court if he wished

to file more than ten letters of support in advance of his November 22, 2019

sentencing. (Doc. 11 at 3.) Pursuant to that Order, now before the Court is his

Motion for Leave to File Additional Letters of Support, in which Matheny seeks to

file an additional twenty letters of support. (Doc. 18.)

       Matheny asserts that the additional letters "speak best to [his] personal

history and characteristics"-factors that the Court must consider under 18 U.S.C.

§ 3553(a)(l). (Doc. 18 at 2.) To that end, Matheny's counsel represents that he

intends to rely solely on the letters to inform the Court's consideration of that

subsection. (Id.) The Court notes that many of the letters provide cumulative,

rather than additional, information. However, out of respect for the letters' authors

and in light of the lack of opposition from the United States, the Court will allow

Matheny leave to file the additional twenty letters, for a total of thirty letters.
                                            1
      Accordingly, IT IS ORDERED that the motion (Doc. 18) is GRANTED.

Defendant Matheny is granted leave to file no more than thirty (30) letters in

support with his sentencing memorandum. All other provisions of this Court's

Order dated August 13, 2019 (Doc. 11) remains in full force and effect.

      DATED this \l-~ day ofNovember, 2019.



                                                      {_ _~
                                             Dana L. Christensen, Chief Judge
                                             United States District Court




                                         2
